In the
United States Court of Appeals
For the Seventh Circuit

No. 98-1019

Indira Adusumilli,

Plaintiff-Appellant,

v.

City of Chicago,

Defendant-Appellee.



Appeal from the United States District Court
for the Northern District of Illinois, Eastern Division.
No. 95 C 7680--Paul E. Plunkett, Judge.


Argued September 11, 1998--Decided December 28, 1998



 Before Posner, Chief Judge, and Bauer and Easterbrook,
Circuit Judges.

 Bauer, Circuit Judge. Indira Adusumilli
("Adusumilli") was fired from her position as an
Administrative Assistant for the City of Chicago,
Department of Police ("City"). She subsequently
brought suit for discrimination, harassment, and
retaliation under Title VII of the Civil Rights
Act of 1964, 42 U.S.C. sec.sec. 2000(e)-2(a)(1).
After striking portions of Adusumilli’s
affidavit, the district court granted the City’s
motion for summary judgment on all claims.
Adusumilli now appeals, arguing that several
statements in her affidavit should not have been
stricken, and that summary judgment was
inappropriate with respect to her claims of
sexual harassment and retaliation. We affirm.

I.   Background

 Because the district court granted summary
judgment in favor of the defendant, we take the
facts alleged by the plaintiff to be true. See
Burlington Industries, Inc. v. Ellerth, 118 S. Ct.
2257, 2262 (1998).
 The City hired Adusumilli as an Administrative
Assistant for the Twenty-Fourth District on
January 16, 1992. She was fired on September 6,
1994. Adusumilli claims that while she worked at
the Twenty-Fourth District, she encountered many
instances of sexual harassment. Of these,
Adusumilli recalls several incidents that
occurred between December 1993 and September
1994, for which period her filing with the Equal
Employment Opportunity Commission was timely./1

 Adusumilli objects to a number of comments that
were made to her. Civilian District Manager Zenia
Zeliasz ("Zeliasz"), Adusumilli’s immediate
supervisor, told Adusumilli that to avoid being
laughed at, she should break her banana in the
middle rather than eating it whole. Officer
Phyllis Muzupappa ("Muzupappa") told Adusumilli
to wash a banana before she ate it. On another
day, Muzupappa asked Adusumilli what putting one
rubber band on top and another on the bottom
means. On another occasion, Officer Joe Cannon
told Adusumilli that she should not wave at squad
cars in front of the police station because
people would think she was a prostitute.
 Adusumilli also complains of several incidents
involving staring and unwanted physical contact.
One day, Officer Joseph O’Connor tried to make
eye contact with Adusumilli and stared at her
breasts. Another day, Officer James Lupi stared
at Adusumilli’s breasts and, during computer
training, he touched her left arm between the
elbow and shoulder.

 Adusumilli was particularly disturbed by the
conduct of Officer Paul Gray ("Gray"), a co-
worker with whom she had minimal contact. One
day, she overheard Gray ask Muzupappa if
Muzupappa had worn a low-neck top the night
before. Another day, Gray tried to make eye
contact with Adusumilli and stared at her
breasts. On two occasions, Gray poked at
Adusumilli’s fingers. Finally, Adusumilli
believes that Gray poked her buttocks, though she
admits that she was in a public area and failed
to see him make physical contact.

 In January of 1994, a few days after it
happened, Adusumilli reported the buttocks-poking
incident to Zeliasz. Zeliasz immediately reported
Adusumilli’s complaint to the watch lieutenant,
who initiated an Internal Affairs Department
("IAD") investigation. Officer Putney, from the
IAD, interviewed Adusumilli, Gray, Zeliasz, and
Sergeant Bruce Rottner (Adusumilli’s supervisor).
Officer Putney concluded that Adusumilli’s
allegations of sexual harassment could not be
sustained. After her complaint to the IAD,
Adusumilli stopped reporting incidents to anyone
in the police department.

 In the spring of 1994, after the IAD
investigation had concluded, the City assigned
Gray to prepare arrest reports at a computer
terminal five to ten feet away from Adusumilli’s
desk. Gray used the computer two or three days a
week for a few hours at a time. The City explains
that it made this assignment because Gray had
computer knowledge and knew arrest procedures.
The computer that Gray used was one of only a few
at the Twenty-Fourth District, and was the only
computer with the database that both Adusumilli
and Gray needed. Adusumilli complains that at one
point after Gray began working on the computer,
she observed him staring at her breasts, smiling,
and trying to make eye contact with her.

 The City has its own complaints. It documented
a number of mistakes made by Adusumilli during
her tenure. For example, in 1992, Commander
Kenneth Alexander ("Alexander") wrote a letter to
the Deputy Chief, informing him that Adusumilli
had processed some traffic reports incorrectly,
that Adusumilli’s learning process was slow, and
that she required a lot of help.

 In 1993, District Officer Beth Atkins ("Atkins")
wrote a memo to Alexander to inform him that
Adusumilli had mistyped the address on a
notification for a meeting between a police
officer and the Corporation Counsel’s office,
causing the officer to miss the appointment. When
Atkins confronted Adusumilli about the missing
notification, Adusumilli complained that people
were conspiring against her and that someone had
taken the notification from the file. When Atkins
asked her to look again, Adusumilli found the
notification, which had been misfiled. Also in
1993, Atkins wrote a letter to Alexander,
documenting the fact that Adusumilli had
mishandled a Mayor’s License Commission
notification, despite detailed written
instructions.

 On January 9, 1994, Lieutenant Torres reported
to Atkins that Adusumilli had made errors in the
court notifications. When Atkins looked into the
matter, she found that Adusumilli had used 1993
schedules instead of 1994 schedules to write up
the notifications. On March 31, 1994, Atkins sent
a memo to Commander Thomas Byrne ("Byrne")/2
indicating errors made by Adusumilli in preparing
requisitions. In April, May, and June 1994,
Zeliasz documented Adusumilli’s errors in several
memos to Byrne. On May 12, and June 30, 1994,
Byrne sent memos to Sergeant Brad Woods at the
Police Personnel Department, listing examples of
Adusumilli’s performance errors. Byrne’s comments
were based, in part, on his own experience of
having to do damage control when officers were
reprimanded for not appearing in court due to
Adusumilli’s errors.

 At first, Adusumilli’s errors did not affect her
performance evaluations. Between January 1992 and
December 1993, Adusumilli received four
performance evaluations. On all four evaluations,
she was rated "good" on a scale of
"unsatisfactory," "marginal," "good," and
"excellent." However, Adusumilli was not
satisfied. After she received her February 1993
evaluation, Adusumilli looked at the evaluations
for all five hundred employees in the district.
She then complained to Sergeant Rottner because
she felt that, comparatively, she deserved a
rating of excellent. Adusumilli was upset when
Sergeant Rottner and Commander Alexander told her
that they agreed with the original rating.

 On her June 1994 evaluation, Adusumilli received
an overall rating of "unsatisfactory." The
evaluation stated that Adusumilli was "careless
in her work, unable to engage in cooperative
effort with coworkers, slow to learn, required
repeated instructions, required follow-up even on
routine duties, had difficulty maintaining supply
orders, and had great difficulty adjusting to new
work or changed conditions." (Defendant’s
Statement of Undisputed Facts para. 161).

 In March 1994, Byrne placed Adusumilli in the
Behavior Alert program, a program for employees
with performance problems. The program is meant
to retrain the employee as well as to document
performance problems. In May, Byrne recommended
that Adusumilli be transferred to a position with
less responsibility. Finally, on September 1,
1994, Adusumilli was notified that she was being
terminated as of September 6, 1994.

 Adusumilli admits to making some mistakes during
her time at the Twenty-Fourth District. However,
she believes that she "was performing up to the
legitimate expectations of [her] employer," and
that she "was performing just as well as [her]
co-workers." (Adusumilli Aff. para. 3). In
addition, Adusumilli asserts that she "had no
performance problems that would justify placing
[her] into the Behavioral Alert Program" and
discharging her. (Adusumilli Aff. para. 3). She
believes that she "was placed in the Behavioral
Alert Program, received a final performance
evaluation rating of "unsatisfactory," and
ultimately was discharged in retaliation . . .
for lodging . . . complaints." (Adusumilli Aff.
para. 14).

 On September 7, 1994, Adusumilli filed a charge
with the Equal Employment Opportunity Commission
("EEOC"). On September 29, 1995, the EEOC issued
a right to sue letter. On December 28, 1995,
Adusumilli filed a complaint against the City,
alleging discrimination based on race, color, and
national origin; harassment based on race, color,
national origin, and gender; and retaliation
based on race, color, national origin, and
gender.

 In a Memorandum Order and Opinion dated December
5, 1997, the district court ordered several
statements in Adusumilli’s affidavit stricken.
The court also granted the City’s motion for
summary judgment on all of Adusumilli’s claims.
On appeal, Adusumilli challenges the district
court’s decision to strike three statements from
her affidavit, and argues that the court’s grant
of summary judgment was inappropriate with
respect to her claims of sexual harassment and
retaliation.

II.    Discussion

A.    Adusumilli’s Affidavit

 As a preliminary matter, we must address
Adusumilli’s appeal of the lower court’s order
striking portions of her affidavit. We review a
trial judge’s decision to strike parts of an
affidavit in opposition to a motion for summary
judgment for abuse of discretion. See Whitted v.
General Motors Corp., 58 F.3d 1200, 1203 (7th
Cir. 1995). Under this standard, "[d]ecisions
that are reasonable, i.e., not arbitrary, will
not be questioned. . . ." Id.

 According to the Federal Rules of Civil
Procedure, "[s]upporting and opposing affidavits
shall be made on personal knowledge, shall set
forth such facts as would be admissible in
evidence, and shall show affirmatively that the
affiant is competent to testify to the matters
stated therein." Fed. R. Civ. P. 56(e). On a
motion for summary judgment, a court must not
consider those parts of an affidavit that are
insufficient under Rule 56(e). Friedel v. City of
Madison, 832 F.2d 965, 970 (7th Cir. 1987).

 The district court held that three statements in
Adusumilli’s affidavit lack foundation and
concern matters not within her personal
knowledge, and that one statement contradicts
Adusumilli’s prior testimony under oath at her
deposition. Adusumilli v. City of Chicago, 1997
WL 769457 at *3 (N.D. Ill. 1997). For these
reasons, the court ordered all four statements
stricken. Id. Adusumilli challenges the district
judge’s order with respect to three of the four
stricken statements. We consider each of these in
turn.

 First, Adusumilli challenges the lower court’s
decision to strike the following sentence from
her affidavit: "However, as time passed, it
became apparent to me that the harassment was
based upon my gender and national origin."
(Adusumilli Aff. para. 2). The district court
held that this statement lacks foundation and is
not within Adusumilli’s personal knowledge
because it addresses the reasons that co-workers
allegedly harassed her. This determination was
eminently reasonable and safely within the
district judge’s discretion.

 Next, Adusumilli argues that the lower court
erred in striking the second sentence of the
following paragraph: "The presence of Paul Gray
in my work area seriously affected my ability to
carry out my job responsibilities. My superiors
knew of my discomfort, but did nothing to
alleviate it." (Adusumilli Aff. para. 6).
Concluding that this second sentence contains
speculation about what Adusumilli’s superiors
knew, the district court held that the statement
lacks foundation and is not within Adusumilli’s
personal knowledge.

 Adusumilli argues that she has personal
knowledge of what her superiors knew because she
informed Zeliasz of her discomfort. In support of
this argument, Adusumilli cites paragraphs 19 and
20 of her Local Rule 12(N) Statement of
Additional Facts. Paragraph 19 is irrelevant./3
Paragraph 20 states: "Gray’s presence in
Plaintiff’s work area interfered with Plaintiff’s
performance. Plaintiff complained to her
supervisor, Zeliasz, but nothing was done to
remedy the situation." (Adusumilli 12(N)
Statement para. 20 (emphasis added)). Although it
is possible to interpret this paragraph to imply
that Adusumilli complained that Gray’s presence
interfered with her performance because he made
her uncomfortable, paragraph 20’s cross-
references to Adusumilli’s deposition belie this
interpretation. The cross-referenced pages show
only that Adusumilli complained to Zeliasz about
the fact that Gray often used the computer when
she needed it, making it difficult for her to get
her work done on time. (Adusumilli Dep. at 82-
83). They do not show that Adusumilli told
Zeliasz that Gray’s presence made her
uncomfortable. For this reason, the district
judge did not abuse his discretion.

 Finally, Adusumilli challenges the district
judge’s determination that one of the statements
in her affidavit conflicts with her earlier
deposition testimony. A party cannot prevail on a
motion for summary judgment by "submitting an
affidavit containing conclusory allegations which
contradict plain admissions in prior deposition
or otherwise sworn testimony." Diliberti v.
United States, 817 F.2d 1259, 1263 (7th Cir.
1987) (collecting cases). Therefore, "[w]here
deposition and affidavit are in conflict, the
affidavit is to be disregarded unless it is
demonstrable that the statement in the deposition
was mistaken. . . ." Russell v. Acme-Evans Co.,
51 F.3d 64, 67-68 (7th Cir. 1995).

 Following this well-established rule, the
district judge struck the following statement
from Adusumilli’s affidavit: "During my tenure at
the 24th District, I was harassed on a near daily
basis by my co-workers, Atkins, Muzupappa, and
Zeliasz." (Adusumilli Aff. para. 2). The judge
found that this statement "clearly contradicts"
Adusumilli’s deposition testimony to the effect
that her first year at the Twenty-Fourth District
was uneventful. Adusumilli, 1997 WL 769457 at *3.
Specifically, when Adusumilli was asked whether
"there [was] anything in the first year that made
[her] feel that [she was] . . . being
discriminated against on the basis of [her] sex,"
she responded "[n]o." (Adusumilli Dep. at 60)./4
Adusumilli asserts that her deposition testimony
and affidavit do not really conflict because at
her deposition she was referring to specific
incidents, while in her affidavit she was
referring to the general atmosphere at the
Twenty-Fourth District.

 Even under Adusumilli’s interpretation, however,
there is no getting around the contradiction.
First she says that she cannot recall any
incidents of harassment in 1992 and then she says
that she was harassed on a near daily basis
during her tenure at the Twenty-Fourth District.
In the language of Diliberti, Adusumilli has done
nothing more than "submit[ ] an affidavit
containing conclusory allegations which
contradict plain admissions in prior deposition .
. . testimony." 817 F.2d at 1263. See also
Slowiak v. Land O’Lakes, Inc., 987 F.2d 1293,
1296 (7th Cir. 1993) (finding a "direct
contradiction" between an antitrust plaintiff’s
deposition testimony that "he could not remember
any specific instance in which he wanted to
charge more but didn’t," and his affidavit
statement that "’[i]f Schweigert had not fixed
the price that I had to charge my customers,
there would have been many occasions on which I
would have charged more for many of the
Schweigert products I sold’"). Therefore, the
trial judge did not abuse his discretion.

B.   Summary Judgment

 Under Federal Rule of Civil Procedure 56,
summary judgment must only be granted when "there
is no genuine issue as to any material fact and .
. . the moving party is entitled to a judgment as
a matter of law." Fed. R. Civ. P. 56(c). We apply
this standard with particular care in employment
discrimination cases, where intent and
credibility are critical. Senner v. Northcentral
Technical College, 113 F.3d 750, 757 (7th Cir.
1997). Nevertheless, "an adverse party may not
rest upon the mere allegations or denials of the
adverse party’s pleading, but . . . must set
forth specific facts showing that there is a
genuine issue for trial." Fed. R. Civ. P. 56(e).
Furthermore, a "party needs more than a scintilla
of evidence . . . to defeat summary judgment."
Senner, 113 F.3d at 757. Applying these
standards, the district judge held that there was
no genuine issue as to any material fact and that
the City was entitled to judgment as a matter of
law on all of Adusumilli’s claims. On appeal,
Adusumilli contends that summary judgment was
inappropriate with respect to her sexual
harassment and retaliation claims. We review the
district court’s grant of summary judgment de
novo.


1.   Hostile Environment Sexual Harassment

 Under Title VII of the Civil Rights Act of 1964,
it is unlawful "for an employer to fail or refuse
to hire or to discharge any individual, or
otherwise to discriminate against any individual
with respect to his compensation, terms,
conditions, or privileges of employment, because
of such individual’s race, color, religion, sex,
or national origin." 42 U.S.C. sec.sec. 2000e-
2(a)(1). An employer violates Title VII when
"discrimination based on sex . . . create[s] a
hostile or abusive work environment." Meritor
Savings Bank v. Vinson, 477 U.S. 57, 66, 106
S. Ct. 2399, 2405 (1986). However, "not all
workplace conduct that may be described as
’harassment’ affects a ’term, condition, or
privilege’ of employment within the meaning of
Title VII." Id. at 67, 106 S.Ct. at 2405. Rather,
"[f]or sexual harassment to be actionable, it
must be sufficiently severe or pervasive." Id.
(internal quotation marks omitted).

 In order to prevail on a hostile environment
sexual harassment claim, a plaintiff must show
that his or her work environment was both
subjectively and objectively hostile. Harris v.
Forklift Systems, Inc., 510 U.S. 17, 21, 114
S. Ct. 367, 370 (1993). Furthermore, while
employers are vicariously liable for hostile
environment sexual harassment by supervisors
(subject to certain defenses), Faragher v. City
of Boca Raton, 118 S. Ct. 2275, 2292-93 (1998);
Burlington Industries Inc., 118 S. Ct. at 2270, a
plaintiff must show negligence in order to hold
an employer liable for co-worker harassment,
Baskerville v. Culligan Internat’l Co., 50 F.3d
428, 431-32 (7th Cir. 1995). The district court
assumed that Adusumilli had been sufficiently
adversely affected to satisfy the subjective test
for hostile environment harassment; however, the
court held that there was no genuine issue of
material fact as to either the objective test for
harassment, or the negligence test for employer
liability. Adusumilli, 1997 WL 769457 at *10-11.
Either deficiency is sufficient to sustain the
district court’s grant of summary judgment.
Adusumilli challenges both holdings.

 An objectively hostile environment is one that
a reasonable person would find hostile or
abusive. Harris, 510 U.S. at 21, 114 S.Ct. at
370. In determining whether a plaintiff has met
this standard, courts must consider all the
circumstances, including "the frequency of the
discriminatory conduct; its severity; whether it
was physically threatening or humiliating; or a
mere offensive utterance; and whether it
unreasonably interferes with an employee’s work
performance." Id. at 23, 114 S.Ct. at 371.
 In this case, the most salient feature of the
harassment is its lack of severity. As the
Supreme Court recently cautioned, "’simple
teasing,’ offhand comments, and isolated
incidents (unless extremely serious) will not
amount to discriminatory changes in the ’terms
and conditions of employment.’" Faragher, 118
S. Ct. at 2283 (internal citations omitted). Yet
that is precisely what we have here. Adusumilli
complains of no more than teasing about waving at
squad cars, ambiguous comments about bananas,
rubber bands, and low-neck tops, staring and
attempts to make eye contact, and four isolated
incidents in which a co-worker briefly touched
her arm, fingers, or buttocks. The "low-neck"
comment was not even directed at Adusumilli, and
was, therefore, only "second-hand harassment."
See Gleason v. Mesirow Financial, Inc., 118 F.3d
1134, 1144 (7th Cir. 1997) (holding that "the
impact of ’second-hand harassment’ is obviously
not as great as the impact of harassment directed
at the plaintiff). Furthermore, the most serious
misconduct, the unwanted touching of Adusumilli’s
buttocks, took the relatively mild form of a poke
and occurred only once. It is well established in
this Circuit that there is a "safe harbor for
employers in cases in which the alleged harassing
conduct is too tepid or intermittent or equivocal
to make a reasonable person believe that she has
been discriminated against on the basis of her
sex." Galloway v. General Motors Service Parts
Operations, 78 F.3d 1164, 1168 (7th Cir. 1996).
Adusumilli’s allegations clearly fall within this
safe harbor.

 Adusumilli raises the additional argument that
the City created an environment that was sexually
hostile to her by assigning Gray to work near her
after she had complained about his conduct. It is
true that "in some cases the mere presence of an
employee who has engaged in particularly severe
or pervasive harassment can create a hostile
working environment." Ellison v. Brady, 924 F.2d
872, 883 (9th Cir. 1991) (emphasis added). See
also Cortes v. Maxus Exploration Co., 977 F.2d
195, 199 (5th Cir. 1992) (holding that an
employer created a sexually hostile environment
by transferring an employee to a department
supervised by someone who had previously harassed
the employee). However, in this case, as
discussed above, Gray did not engage in
harassment, let alone "particularly severe or
pervasive harassment." Therefore, as a matter of
law, the City’s actions in assigning Gray to work
near Adusumilli did not create an objectively
hostile environment. See Saxton v. American
Telephone and Telegraph Co., 10 F.3d 526, 536 n.
18 (7th Cir. 1993) (holding misconduct
insufficiently severe or pervasive to cause
supervisor’s mere presence to render the
employee’s environment hostile when misconduct
consisted of supervisor placing his hand on
employee’s leg above the knee, rubbing his hand
along her upper thigh, forcibly kissing her, and
lurching at her from behind bushes).

 Because we hold that the incidents alleged by
Adusumilli do not constitute harassment, we need
not discuss the City’s liability for the conduct
of its employees.


 2.   Retaliation

 Under Title VII, it is "an unlawful employment
practice for an employer to discriminate against
any of his employees . . . because he has made a
charge, testified, assisted, or participated in
any manner in an investigation, proceeding, or
hearing under this subchapter." 42 U.S.C.
sec.sec. 2000e-3(a). Under the McDonnell Douglas
burden shifting method of proving discrimination,
Adusumilli must first establish a prima facie
case of retaliation. McDonnell Douglas Corp. v.
Green, 411 U.S. 792, 93 S. Ct. 1817 (1973). In
order to do so, she must show that "(1) she
engaged in statutorily protected expression; (2)
she suffered an adverse action by her employer;
and (3) there is a causal link between the
protected expression and the adverse action." Dey
v. Colt Construction & Development Co., 28 F.3d
1446, 1457 (7th Cir. 1994) (internal quotation
marks and citations omitted). Once Adusumilli
makes this showing, the burden shifts to the City
to state a "legitimate, nondiscriminatory reason"
for the adverse action. Id. If the City is able
to state such a reason, the burden shifts back to
Adusumilli to show that the "proffered reasons
are pretextual and that [the] actual reason was
discriminatory." Id. Although the burden of
production shifts under this method, "the burden
of persuasion rests at all times on the
plaintiff." Klein v. Trustees of Indiana
University, 766 F.2d 275, 280 (7th Cir. 1985).
The district court held that Adusumilli had
satisfied the first two elements of a prima facie
case of retaliation. First, her complaint about
Gray’s conduct was protected expression.
Adusumilli, 1997 WL 769457 at *8. Second, placing
Adusumilli in the Behavior Alert program and
subsequently firing her were adverse actions. Id.
However, the lower court held that Adusumilli had
not created a genuine issue of fact with respect
to the causal link between the protected activity
and the adverse action. Furthermore, the court
held, Adusumilli had not created a genuine issue
regarding whether the City’s proffered reason for
its adverse actions was pretextual. Adusumilli
challenges these determinations.

 It is settled in this Circuit that, "a plaintiff
may establish . . . a [causal] link [between
protected expression and adverse action] through
evidence that the discharge took place on the
heels of protected activity." Dey, 28 F.3d at
1458. See also Hunt-Golliday v. Metropolitan
Water Reclamation District of Greater Chicago,
104 F.3d 1004, 1014 (7th Cir. 1997)
("[S]uspicious timing does constitute
circumstantial, or indirect, evidence to support
a claim of discrimination."); Davidson v.
Midelfort Clinic, Ltd., 133 F.3d 499, 511 (7th
Cir. 1998) (holding that a causal nexus between
protected activity and adverse action can be
established by showing that "the employer’s
adverse action follows fairly soon after the
employee’s protected expression"). In this case,
Adusumilli complained about Gray’s conduct in
January, she was placed in the Behavior Alert
program in March, and she was terminated in
September, approximately eight months after her
complaint. Although, in some circumstances, this
sequence of events could raise the inference of a
causal connection, it cannot do so here because
Adusumilli has failed to show that she was fired
in retaliation for her complaint rather than for
her inability to do her job well. See Juarez v.
Ameritech Mobile Communications, Inc., 957 F.2d
317, 321 (7th Cir. 1992) (holding that the
"timing of the complaints, standing alone, d[id]
not create a genuine issue as to a causal
connection" when Juarez "could not prove that she
was terminated because of her sexual harassment
complaint rather than for poor work
performance").

 In order to meet the causal link requirement for
establishing a prima facie case of retaliation,
Adusumilli must demonstrate that the City "would
not have taken the adverse action ’but for’ the
protected expression." McKenzie v. Illinois
Department of Transportation, 92 F.3d 473, 483
(7th Cir. 1996) (citing Klein, 766 F.2d at 280).
The City asserts that it would have fired
Adusumilli whether or not she had complained
about Gray’s conduct because she was performing
poorly. Adusumilli admits to making some
mistakes, but she insists that she "was
performing up to the legitimate expectations of
[her] employer." (Adusumilli Aff. para. 3).
However, "[a]n employee’s self-serving statements
about [her] ability . . . are insufficient to
contradict an employer’s negative assessment of
that ability." Gustovich v. AT&T Communications,
Inc., 972 F.2d 845, 848 (7th Cir. 1992); Dey, 28
F.3d at 1460. Self-serving statements do not
"shed any light on whether the employer honestly
based its employment decision on performance-
related considerations, which is the focus of our
inquiry in these cases." Dey, 28 F.3d at 1460;
Gustovich, 972 F.2d at 848. Therefore, Adusumilli
must rely on other evidence to show that the City
is insincere when it asserts that it fired her
for poor performance.

 In an attempt to provide such evidence,
Adusumilli offers her first four evaluations,
which rated her "good" on a scale of
"unsatisfactory," "marginal," "good," and
"excellent." She further asserts that her last,
unfavorable, evaluation should not be credited.
In addition to being out of line with her
previous evaluations, she reasons, the last
evaluation was prepared after she complained
about Gray and is, therefore, suspect./5 In any
case, Adusumilli’s reliance on her positive
evaluations is misplaced in light of the
extensive documentation of her poor performance.
We recently characterized similar performance
evaluations as "makeweight evidence," and
admonished that "[s]uch evaluations have little
significance in a case in which there is so
dramatic a discrepancy between evaluation and
performance." Wallace v. SMC Pneumatics, Inc.,
103 F.3d 1394, 1398 (7th Cir. 1997) (addressing a
situation in which the employee "received
generally favorable evaluations till shortly
before he was fired"). See also Clay v. City of
Chicago Department of Health, 143 F.3d 1092, 1094
(7th Cir. 1998) ("The fact that at one point [the
employee] had received a ’good’ rating does not
help her because uncontradicted evidence is
replete that her performance was extremely
flawed."). The City documented serious and
persistent performance problems beginning in
1992, long before Adusumilli’s complaint about
Gray. See Davidson, 133 F.3d at 512 (finding that
a decision to discharge an employee was not
tainted by discriminatory animus because, inter
alia, "criticism [of the employee] was aired long
before" his discharge). The errors, and
documentation thereof, continued up to the time
when Adusumilli was fired. Given this history, no
jury could rationally conclude that the City
would not have fired Adusumilli but for her
complaint against Gray.

 As a final matter, Adusumilli notes that in Dey,
this Court found it significant that the decision
to fire Dey was made with input from the person
who had harassed her. See Dey, 28 F.3d at 1459.
The Court reasoned that, "even if [the harasser]
kept Dey’s sexual harassment complaints to
himself, those complaints may have affected [the
harasser’s] unflattering assessment of her job
performance." Id. Adusumilli asserts that her
situation is similar because Commander Byrne
conferred with Muzupappa and Zeliasz before
deciding to terminate her. However, Adusumilli’s
situation is distinguishable from the one
addressed in Dey, where the alleged harasser was
consulted after Dey had complained about his
behavior. Id. In this case, Adusumilli never
complained about either Muzupappa or Zeliasz.
Therefore, there is no reason to believe that
they sought to retaliate against her.

 Even if Adusumilli’s allegations were sufficient
to show a causal connection between her complaint
about Gray and the City’s decision to fire her,
summary judgment on the retaliation claim would
still be appropriate because Adusumilli has not
shown that the City’s stated reason for firing
her is pretextual. Pretext can be demonstrated
either by showing "that a discriminatory reason
more likely motivated the employer or [by
showing] that the employer’s proffered
explanation is unworthy of credence." Gleason,
118 F.3d at 1143 (internal quotation marks and
citations omitted). As we have already discussed,
Adusumilli has not shown that the City’s stated
reason for firing her, i.e. poor performance, was
insincere. Therefore, Adusumilli has failed to
create a genuine issue as to pretext.

Conclusion

 The district court did not err in striking
several statements from Adusumilli’s affidavit.
Furthermore, summary judgment was appropriate as
to both Adusumilli’s hostile environment sexual
harassment claim and her retaliation claim.
Therefore, we Affirm.


FOOTNOTES

/1 Adusumilli does not appeal the trial court’s
determination that her EEOC filing was untimely
with respect to events that occurred prior to
November 12, 1993.
2/ On February 18, 1994, Byrne replaced Alexander,
who had retired.

/3 Paragraph 19 states: "After Plaintiff reported
the three incidents involving Paul Gray, he began
using the computer located behind Plaintiff’s
desk to enter arrest reports. During that time,
he continued to engage in inappropriate conduct,
including staring at Plaintiff’s breasts and
attempting to make eye contact with her."
(Adusumilli 12(N) Statement para. 19).

/4 Adusumilli testified similarly when asked about
race and national origin discrimination.
(Adusumilli Dep. at 59).

/5 The City attests that the difference between the
evaluations may be explained by the fact that the
first four evaluations were prepared by Sergeant
Rottner, while the final evaluation was prepared
by Zeliasz, who worked more closely with
Adusumilli and was, therefore, more familiar with
her work.